UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-7617



CHARLES WASHINGTON,

                                             Petitioner - Appellant,

          versus


ALLENDALE CORRECTIONAL INSTITUTION; CHARLES M.
CONDON, Attorney General of the State of South
Carolina; WILLIE WELDON, Warden,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenwood. David C. Norton, District Judge.
(CA-00-87-9-18, CA-99-4146-9-18RB)


Submitted:   March 22, 2001                 Decided:   March 29, 2001


Before WILKINS, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles Washington, Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Charles Washington appeals the district court’s order denying

his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2000).     Ap-

pellant’s case was referred to a magistrate judge pursuant to 28

U.S.C. § 636(b)(1)(B) (1994).      The magistrate judge recommended

that relief be denied and advised Appellant that the failure to

file timely objections to this recommendation could waive appellate

review of a district court order based upon the recommendation.

Despite this warning, Appellant failed to object to the magistrate

judge’s recommendation.

        The timely filing of objections to a magistrate judge’s

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review.    See Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v.

Arn, 474 U.S. 140 (1985). Appellant has waived appellate review by

failing to file objections after receiving proper notice.     We ac-

cordingly deny a certificate of appealability and dismiss the ap-

peal.     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                   2